United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Appellant, pro se
Jim C. Gordon, Jr., Esq., for the Director

)
)
)
)
)
)
)
)

Docket No. 06-2139
Issued: February 7, 2007

Oral Argument January 16, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2006 appellant filed a timely appeal from an August 10, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration as untimely filed and not establishing clear evidence of error. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the denial of reconsideration. As
the most recent merit decision was issued on August 9, 1989, the Board does not have
jurisdiction over the merits of this case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and did not establish clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c), 501.3.

FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board affirmed
a January 3, 2005 decision which denied appellant’s request for reconsideration as untimely and
insufficient to show clear evidence of error.2 The Board noted that the last merit decision, dated
August 9, 1989, denied his traumatic injury claim on the grounds that he had not established that
the March 20, 1989 employment incident occurred as alleged. The Board found that the medical
evidence submitted by appellant was not relevant to the underlying issue of whether he had
established the occurrence of the March 20, 1989 employment incident. The Board further
determined that he had not shown that the witnesses who provided statements were biased. The
findings of fact and conclusions of law from the prior decision are hereby incorporated by
reference.
Appellant requested reconsideration of his claim in letters dated May 15 and 17, 2006.
He argued that the medical reports of Dr. Gunner Ek and Dr. V. Baldino showed that he
sustained an injury on March 20, 1989.3 Appellant additionally maintained that the Office erred
in failing to develop the medical evidence. He submitted a 1989 disability certificate from
Dr. Ek, who indicated that he had treated appellant since March 21, 1989 for musculoskeletal
injuries and found that he could resume work on April 15, 1989. In a form report dated
March 26, 1989, Dr. Baldino diagnosed lumbosacral strain and recommended an x-ray. In a
report dated February 6, 2006, Dr. Maurice Singer, an osteopath, stated:
“Today, [appellant] showed me a letter signed by my office manager, Arthur
Huberfeld, which states that on March 21, 1989 [appellant] was evaluated by
Dr. Gunner Ek. In the letter, Mr. Huberfeld stated that [appellant] ‘reinjured his
back and shoulder at work the previous day.’ The letter further indicated that
Dr. Ek recommended increased treatment and no work until he felt better.
[Appellant] also showed me a return to work note stating that he was treat[ed]
from March 21, 1989 and was able to return to work on April 15, 1989. I have no
personal knowledge of these events and there are no records to review to
document these events in my office since they occurred 15 years ago and are no
longer in existence.”
Appellant further challenged the veracity of the witnesses who submitted statements
regarding the March 20, 1989 employment incident, arguing that the statements were
“inconsistent and self-serving.” He also asserted that his description of the March 20, 1989
employment incident was inaccurate. Appellant maintained that he originally informed the
employing establishment that he backed into an all-purpose container (APC) trying to get away
from a coworker, Larry Johnson. The employing establishment, however, told him to put that he
was pushed by Mr. Johnson on his claim form.
By decision dated August 10, 2006, the Office denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.
2

Andrew Fullman, 57 ECAB ___ (Docket No. 05-967, issued May 12, 2006).

3

Dr. Ek’s and Dr. Baldino’s medical specialty could not be ascertained.

2

LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.4
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.5 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.6 The Office procedures state
that the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.7 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.10 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.11

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

6

Veletta C. Coleman, 48 ECAB 367 (1997).

7

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.” 20
C.F.R. § 10.607(b).
8

See Nelson T. Thompson, 43 ECAB 919 (1992).

9

Dorletha Coleman, 55 ECAB 143 (2003); Leon J. Modrowski, 55 ECAB 196 (2004).

10

Id.

11

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

3

ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
A right to
reconsideration begins the date following an original Office decision.12
reconsideration within one year also accompanies any subsequent merit decision on the issues.13
In this case, appellant’s May 15, 2006 request for reconsideration was submitted more than one
year after the last merit decision of record dated August 9, 1989 and, thus, it was untimely.
Consequently, he must demonstrate clear evidence of error by the Office in denying his claim for
compensation.14
Appellant argued that the medical evidence submitted in support of his request for
reconsideration established that he sustained an injury on March 20, 1989. He further asserted
that the Office erred in failing to develop the medical evidence. In a 1989 disability certificate,
Dr. Ek diagnosed a musculoskeletal injury and opined that appellant should remain off work
until April 14, 1989. In a form report dated March 26, 1989, Dr. Baldino diagnosed lumbosacral
strain and recommended an x-ray. In a report dated February 6, 2006, Dr. Singer indicated that
he had “no personal knowledge” of the events surrounding the March 20, 1989 employment
incident. The Office, in its last merit decision dated August 9, 1989, denied appellant’s claim as
he failed to establish that the claimed March 20, 1989 employment incident occurred as alleged.
The issue in this case, consequently, is factual in nature. The medical evidence submitted by
appellant does not address the pertinent issue of whether he has established the occurrence of the
March 20, 1989 employment incident. In order to establish clear evidence of error, a claimant
must submit evidence relevant to the issue which was decided by the Office.15 As previously
found by the Board, the submission of medical evidence is insufficient to resolve the factual
question of whether the March 20, 1989 employment incident occurred at the time, place and in
the manner alleged.16
Appellant argued that the history of injury report on the claim form was inaccurate. He
alleged that the employing establishment instructed him to put that Mr. Johnson pushed him into
an APC on his claim form instead of that he fell backing into an APC trying to get away from
Mr. Johnson. Appellant has not, however, submitted any evidence in support of his allegation
and thus it is insufficient to show clear evidence of error.
Appellant asserted that the statements of witnesses to the March 20, 1989 employment
incident were “inconsistent and self-serving” but did not substantiate his assertion with any
corroborating evidence. It is appellant’s burden to support his or her allegations with reliable

12

20 C.F.R. § 10.607(a).

13

Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ___ (Docket No. 05-1637, issued October 18, 2005).

15

Howard Y. Miyashiro, 51 ECAB 253 (1999).

16

See Andrew Fullman, supra note 2.

4

and probative evidence.17 Additionally, the Board previously considered his arguments
regarding the witness’ statements and found that he had not substantiated his allegation of bias.18
The evidence submitted in support of appellant’s untimely reconsideration request is
irrelevant and thus insufficient to establish clear evidence of error. In order to establish clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision.19 The evidence appellant submitted on reconsideration fails
to meet this standard.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 10, 2006 is affirmed.
Issued: February 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See Trudy A. Scott, 52 ECAB 309 (2001).

18

Andrew Fullman, supra note 1.

19

See Veletta C. Coleman, supra note 6.

5

